                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


MICHAEL WAYNE HINKSTON,                                                      PETITIONER
ADC #113148

V.                            NO. 5:19-CV-00053-SWW-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                           RESPONDENT


                                        JUDGMENT

       Pursuant to the Order entered separately today, Michael Wayne Hinkston’s Petition for

Writ of Habeas Corpus is denied without prejudice.

       DATED this 29th day of March, 2019.



                                                     /s/Susan Webber Wright
                                                     UNITED STATES DISTRICT JUDGE
